Citation Nr: 1120906	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-16 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lumbosacral spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, R.A., T.W., and L.W.



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the disabilities on appeal.

A video conference hearing was held in April 2011 with the Veteran in Muskogee, Oklahoma, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The competent medical evidence of record does not reflect a currently diagnosed cervical spine condition.

2.  The Veteran did not appeal a November 1972 rating decision that denied service connection for lumbosacral strain.

3.  Evidence received since the November 1972 rating decision, when considered with previous evidence of the record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

1.  The November 1972 rating decision that denied service connection for lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has not been received to reopen a claim for service connection for a lumbosacral spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in February 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.  Therefore, he received complete notice regarding the elements of service connection.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the Veteran in February 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

The Veteran's service treatment records, private treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his low back disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; provides an opinion as to the etiology of the Veteran's low back disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claim for service connection for a cervical spine disorder.  However, the Board finds that the evidence, which does not reflect competent evidence of current symptoms or a relationship to service or a service-connected disability, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed below, the evidence does not satisfy the standards of McLendon, as there is no indication of current symptoms or a relationship between a claimed disability and service.

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Temporary or intermittent flare-ups of a pre-existing disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  A "lasting worsening of the condition" or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); see Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Additional private records from August 1968 reflect that the Veteran was involved in a motor vehicle accident in May 1968, after his enlistment examination but prior to his entrance on to active duty.  He had received chiropractic treatment to correct dislocations in the lower lumbar, mid-thoracic, and upper cervical vertebra.  Presumably based on the Veteran's reported history of a motor vehicle accident on induction and complaints of cervical spine and lumbar spine pain, the Armed Forces Examining and Entrance Station (AFEES) referred the Veteran for an orthopedic consultation in August 1968.  At that time, the Veteran reported that the pain in his low back and neck had been present for the previous four months and that he had been treated by a chiropractor with adjustments with some relief.  He was noted to be volunteering for the Regular Army and stated that his back and neck were aggravated by lifting over 100 pounds; the Veteran reportedly felt that he was not improving.  The examiner found that that the Veteran had diffuse tenderness to percussion over the entire cervical spine.  There were no other significant findings, and the treating physician indicated that there was no pathology found.

Here, there is no entry during the Veteran's induction examination regarding any defect, infirmity, or disorder with regard to a cervical spine condition.  The Veteran underwent an enlistment examination in April 1968.  No relevant abnormalities were noted.  An August 1968 notation on the Veteran's enlistment examination indicates that he underwent an orthopedic consultation for his neck/back.  No diagnosed neck/back condition was noted, and he was cleared for military duty.  Therefore, the presumption of soundness attaches in this case.  Further, the Board finds that these findings, when viewed collectively with the August 1968 orthopedic consultation do not rise to the level of clear and unmistakable evidence regarding a pre-existing cervical spine condition such that the presumption of soundness is rebutted.  

Since the Board finds that there is no clear and unmistakable evidence that that the Veteran had a preexisting neck disability prior to service, the Board need not address the question of whether there is clear and unmistakable evidence that any preexisting neck disability was not aggravated in service pursuant to 38 U.S.C.A. § 1111 for purposes of determining whether the presumption of soundness has been rebutted.  Because the Board is unable to find such clear and unmistakable evidence in the record as it concerns the first prong related to the presumption of soundness, the Board finds that the presumption of soundness is not rebutted with regard to the Veteran's claimed neck disability.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry, and with respect to a cervical spine disability, the Board must determine whether the Veteran has a current neck disability that was incurred in service.  

The Veteran's remaining service treatment records are negative for any complaints, treatment, or diagnoses related to a cervical spine condition.  The Veteran underwent a separation examination in May 1971.  No relevant abnormalities were noted, and the Veteran indicated his health was "good."

There are no complaints, treatment, or diagnoses of a cervical spine condition in the Veteran's post-service treatment records.  Private records dated July 2008 make reference to disorders of the lumbar spine, hips, and knees.  However, there is no reference to a cervical spine or neck condition.

Based on the evidence of record, the Board finds that service connection for a cervical spine condition is not warranted.  The evidence of record does not reflect a current cervical spine disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and U.S. Court of Appeals for Veterans Claims (Court) interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Moreover, there is no indication of a cervical spine injury or disease in service.  As discussed above, the Veteran is presumed to have been in sound condition at the time of his entry on to active duty.  Service treatment records do not contain any references to cervical spine complaints, and the Veteran's separation examination yielded no significant findings.

The preponderance of the evidence is against finding that the Veteran has a cervical spine disorder etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

C.  New and Material Evidence

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the November 1972 decision became final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record indicated that the Veteran had a pre-existing low back disability that was not aggravated by service.  In addition to service treatment records, available evidence at the time consisted of the report of an October 1972 VA examination in which moderate chronic lumbar strain with myalgia was noted; and a September 1972 VA hospitalization record for lumbosacral strain in which the Veteran reported having had difficulty with his low back on and off since a motor vehicle accident four years earlier.  He was noted to have been in his usual state of health until four days prior to admission with the sudden onset of low back pain after lifting a camper.  

Since the prior final decision, additional evidence has been added to the claims file.  VA treatment records dated April 2008 reflect a diagnosis of lumbar degenerative disease.

The Veteran also submitted records from his private physician dated July 2008.  These records also indicate that the Veteran is currently diagnosed with lumbar disc disease.  The treating physician stated that the Veteran's lumbar disease is a result of the car accident back in 1968, and that he has experienced progressive deterioration since that time.

The Veteran was afforded a VA examination in September 2008.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted a physical examination.  Based these findings, the examiner diagnosed the Veteran with degenerative disease of the spine.  She initially stated that it was at least as likely as not that the Veteran's pre-existing complaints of the lower back worsened during his military service.  However, in a subsequent addendum, she stated that, given the Veteran's normal separation examination, the lack of any objective evidence of aggravation, and the occurrence of a back injury in 1972 after service, it was less likely than not that a pre-existing back condition was permanently aggravated by service.

The Veteran also submitted three March 2011 lay statements from people who served alongside the Veteran in the military.  Collectively, they stated that the Veteran injured his back in an automobile accident prior to the start of active service.  He had voiced his concerns about taking on physical activity in the military, but was told that he had to continue with his enlistment.  His duties in service included heavy lifting and deep bending, and his condition worsened during service.  He was treated unsuccessfully for spinal pain.

Finally, the Veteran testified at a Board hearing in April 2011.  He described his pre-service injury, service injury, and post-service injury.  He also described his duties in service and how they affected his back condition.

The Board finds that the evidence submitted is new, as it was not part of the record at the time of the prior final decision.  However, the evidence is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.

The VA examiner in this case ultimately concluded that the Veteran's pre-existing low back disorder was not aggravated by service, and therefore does not help substantiate the Veteran's claim.  

The Veteran's private physician stated that his current back disorder was the result of his 1968 car accident, which occurred prior to service, and that his condition had progressively deteriorated since that time.  This opinion is insufficient to establish aggravation.  Aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  See 38 C.F.R. § 3.306(a) (2010); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Here, the private opinion identified progressive deterioration of the Veteran's spinal condition, but made no reference to military service or a chronic worsening of the Veteran's back disorder as a result of service.

The Board has also considered the lay statements of the Veteran and his fellow servicemen regarding the worsening of his back condition during service.  In this case, however, establishing aggravation of a pre-existing disability requires competent medical evidence.  The Veteran and his comrades have not demonstrated the knowledge or experience necessary to render competent medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).   Therefore, their statements regarding the worsening of the Veteran's condition during service are insufficient to reopen his claim.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.").

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  To that end, the Board has considered whether there is new and material evidence that raises a reasonable possibility of substantiating the Veteran's claim based on a different theory of entitlement than previously adjudicated. 

In its November 1972 rating decision, the RO concluded that the Veteran had a pre-existing low back condition that was not aggravated by service.  At the April 2011 Board hearing, the Veteran's representative argued that because the Veteran was accepted into service and served for a number of years, he should be presumed to have been in sound condition at the start of active duty.  However, without submitting additional evidence supporting a finding that the Veteran was in sound condition, this is not sufficient to reopen the Veteran's previously denied claim.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006) (new arguments based on evidence already of record at the time of a previous decision do not constitute new and material evidence).

As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

Service connection for a cervical spine disorder is denied.

The Veteran's request to reopen a previously denied claim for service connection for a low back disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


